Citation Nr: 1132504	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for anxiety disorder not otherwise specified (NOS), rated 50 percent disabling prior to February 13, 2006 and 70 percent disabling since that date.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to November 1970.

These matters initially came before the Board of Veterans' Appeals (Board) from December 2005 and September 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the December 2005 decision, the RO granted service connection for anxiety disorder NOS and assigned an initial 30 percent disability rating, effective November 20, 2003.

In the September 2006 decision, the RO denied entitlement to a TDIU.

In September 2006, the RO assigned a higher initial 50 percent disability rating for anxiety disorder NOS, effective February 13, 2006.

In July 2008, the Board remanded the issue of entitlement to a higher initial rating for anxiety disorder NOS and instructed the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA psychiatric examination to assess the severity of his service-connected psychiatric disability.  The Veteran was afforded a VA psychiatric examination in August 2008.  Thus, the AOJ substantially complied with the Board's July 2008 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In August 2009, the Board granted an initial 50 percent disability rating for the entire period prior to February 13, 2006 and an initial 70 percent disability rating since that date for anxiety disorder NOS, and denied entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In a March 2011 memorandum decision, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in the Court's decision.

A July 2010 "Report of General Information" form (VA Form 21-0820) reveals that the Veteran raised the issue of whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From November 20, 2003 to February 12, 2006, the Veteran's anxiety disorder NOS was manifested by intrusive thoughts, nightmares, anhedonia, social isolation, impaired affect, sleep difficulties, hypervigilance, a hyperstartle response, anxiety, flashbacks, and impaired mood, without impairment in most of the areas of work, school, family relations, judgment, thinking, and mood.

2.  Since February 13, 2006, the Veteran's anxiety disorder NOS has been manifested by impairment in most of the areas of work, school, family relations, judgment, thinking, and mood, without total social and occupational impairment.

3.  The Veteran is service-connected only for anxiety disorder NOS, rated 50 percent disabling from November 20, 2003 to February 12, 2006 and 70 percent disabling since that date.  
4.  The Veteran has an Associate degree in business and following service worked at a textile mill, as a warehouse truck driver, as a corrections officer, in shipping and receiving, as a hazardous waste specialist, with various telecommunication companies, and in security.  He has been unemployed since 2006.
   
5.  The Veteran's service-connected disability does not preclude him from securing or following substantially gainful employment consistent with his education and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 50 percent prior to February 13, 2006 and an initial rating higher than 70 percent since that date for anxiety disorder NOS have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9413 (2010).

2.  The criteria for a TDIU due to a service-connected disability are not met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The claim for a higher initial rating for anxiety disorder NOS arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

As for the claim for a TDIU, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in February 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for a TDIU.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the February 2006 letter complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in a March 2006 letter.  
  
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, Social Security Administration (SSA) disability records, and all of the identified post-service VA treatment records and private medical records.  In addition, he was afforded VA examinations for anxiety disorder NOS and opinions have been obtained pertaining to the effects of his service-connected psychiatric disability on his employability.

Analysis

Anxiety Disorder NOS Initial Rating

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.
In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's anxiety disorder NOS is currently rated under 38 C.F.R. § 4.130, DC 9413, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific 
rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Board has considered the GAF scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a).  

Period from November 20, 2003 to February 12, 2006

The question during this period is whether the Veteran's psychiatric disability caused deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood.  

Although he reported that he was divorced, experienced social isolation, and could not tolerate large crowds and reported during the initial April 2004 VA examination that he was not close with his children.  Subsequently reported no impairment in family relationships.  He reported that he had a few friends and was close with his children at the time of the July 2005 VA examination.  There were no reports of family conflict during this period.

As for work, he was employed full time for Motorola in 1998, was working part time in security at the time of the November 2003 letter from Goldsboro Psychiatric Clinic, P.A. (Goldsboro) and the April 2004 VA examinations, and obtained full time employment in November 2004.  During the July 2005 VA examination, he reported that he had lost his job with a newspaper because the company was sold, but that he had again been working part time in security for the previous month.  He never reported that his psychiatric symptoms impacted his employment.  Rather, he reported that he performed his job well despite his psychiatric disability and there is no credible or probative evidence to the contrary.  

The Veteran had reported irritability, anger, and depression on several occasions; however he reported that such symptoms were related to his divorce, statements made by his ex-wife in court, and his living situation following the divorce.

Furthermore, he reported that he experienced hallucinations, illusions, and memory problems.  While he is competent to report such symptoms of his psychiatric disability, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandrea v. Nicholson, 492 F.3d 1372 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Clinical evaluations during the November 2003 psychiatric examination by Dr. Lindgren, the April 2004 VA examinations, the February 2005 examination by Dr. Lindgren, and the July 2005 VA examination revealed that the Veteran's memory was intact and that he did not experience any hallucinations, delusions, or other psychotic symptoms.  Also, the examiner who conducted the second April 2004 VA examination opined that there was likely symptom exaggeration due to severe emotional distress and as a plea for help.  In light of the objective findings of the absence of hallucinations, illusions, or memory impairment and the April 2004 opinion, the Board concludes that the Veteran's reports of such symptoms during this period are not credible.  The evidence is against a finding that there were deficiencies in the areas of judgment or thinking.

The Veteran has not demonstrated suicidal or homicidal ideation, obsessed rituals, impaired speech, panic attacks, or spatial disorientation, and examinations have consistently revealed an appropriate appearance and good hygiene.  Furthermore, the majority of the GAF scores assigned during this period reflected mild to moderate impairment and the examiner who conducted the second April 2004 VA examination specifically opined that the Veteran's psychiatric symptoms were moderate in severity.  

Although Dr. Lindgren opined in a November 2003 letter that the Veteran was permanently disabled and assigned a GAF score of 40 (indicative of major impairment), the Veteran was employed part time at the time of the examination and Dr. Lindgren nonetheless opined that the Veteran was only moderately compromised in his ability to sustain social and work relationships.  

In its March 2011 decision, the Court found that the Board had not adequately acknowledged and discussed Dr. Lindgren's February 2005 letter.

In Dr. Lindgren's February 2005 letter, he opined that the Veteran was moderately compromised in his ability to sustain social relationships but severely compromised in his ability to sustain work relationships and he assigned a GAF score of 37, indicative of major impairment.  However, statements in his letter concerning the Veteran's psychiatric symptoms are inconsistent with those reported during the psychiatric evaluation he conducted on the same date as the letter.  For example, Dr. Lindgren reported in the letter that the Veteran experienced occasional visual hallucinations or illusions.  However, the February 2005 examination report reflects that there were no hallucinations or delusions.  

Additionally, the Veteran had lost a previous job in security due to the fact that the company closed, he was again working part time at the time of the July 2005 VA examination, and he otherwise reported that he performed his jobs well despite his psychiatric disability.  Therefore, in light of the inconsistency between Dr. Lindgren's February 2005 letter and the February 2005 examination report, the fact that the Veteran was still able to obtain employment despite a period of unemployment, and the Veteran's own report that his psychiatric disability did not affect his ability to perform his job, the Board concludes that Dr. Lindgren's February 2005 letter (including the GAF score assigned and the opinion as to the severity of the Veteran's psychiatric disability) is not credible and of no probative weight.

Overall the Veteran did not have deficiencies in most of the areas specified in the criteria for a 70 percent rating (i.e. work, school, family relations, judgment, thinking, or mood) during the period from November 20, 2003 to February 12, 2006.  Similarly, his symptoms were not manifested by gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; inability to maintain minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, so as to warrant a 100 percent schedular rating during this period.

The Veteran's mental evaluations showed that he was found to have mild to moderate impairment in occupational and social functioning as evidenced by the credible GAFs and assessments of his level of disability.  This symptomatology is contemplated by the 50 percent disability rating.  Accordingly, the Board finds that an initial rating higher than 50 percent for anxiety disorder NOS is not warranted at any time from November 20, 2003 to February 12, 2006.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9413.

Period Since February 13, 2006

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

Treatment records from Goldsboro dated from February 13, 2006 to March 2007, a June 2006 psychiatric examination report from Anthony J. Smith, Ph.D., July 2006 psychiatric evaluations from SSA, a July 2006 psychiatric examination report from James Barber, M.D., and a January 2007 psychiatric examination report from Loretta E. Braxton, Ph D, reveal that the Veteran reported that he experienced claustrophobia, night sweats, nightmares, flashbacks, panic attacks, sleep difficulties, a hyperstartle response, hypervigilance, intrusive thoughts, social isolation, anger, irritability, depression, anxiety, paranoia, decreased energy and interest, occasional feelings of helplessness and hopelessness, crying spells, racing and jumping thoughts, occasional auditory and visual hallucinations, and memory problems.  He did not like crowds and lived alone, but he was able to perform activities of daily living, ran errands when places were less crowded, and interacted with a few military friends.

The Veteran further reported that he started drinking after service to cover up his feelings and the symptoms of his psychiatric disability (especially nightmares) contributed to the breakdown of his marriage.  He had worked as a hazardous waste specialist, a shipping and receiving specialist, with Motorola from 1994 to 1998, and with security at a VA hospital.  He was fired from his job at the VA hospital because he had been charged twice with driving while intoxicated.  He had last worked as a security guard in February 2006, but he provided varying reasons as to why he stopped working.  For example, during the June 2006 examination with Dr. Smith, he reported that he had been fired without explanation.  However, during the July 2006 examination with Dr. Barber he reported that he had stopped working because he became startled when people came up behind him, the loud voices of customers "bothered his nerves," he had conflicts with his supervisor, and he got into arguments with customers.  

Overall, he reported that his psychiatric disability contributed to his work difficulties and that he was unable to maintain employment because loud noises scared him, he experienced chronic paranoia, and he experienced interpersonal problems and insomnia.

Examinations revealed that the Veteran had adequate hygiene and grooming and was polite and cooperative.  He was able to maintain eye contact, his motor activity was unremarkable, his communication and speech were normal, his emotional expressions were appropriate and his flow of thoughts was goal-directed and organized, thought content was unremarkable, there was no agitation or aggressive behavior, and the Veteran denied any suicidal ideation.  His mood and affect were depressed, his memory was fair to intact, and insight and social judgment were fair, but he was fully oriented.  

During a July 2006 psychiatric evaluations for the Disability Determination Service of the North Carolina Department of Health and Human Services, Dr. Smith found the Veteran to have mild restrictions of his activities of daily living and moderate difficulties in maintaining social functioning, concentration, persistence, or pace.  Diagnoses of PTSD and alcohol dependence were provided.

In a July 2006 Mental Residual Functional Assessment for the Social Security Administration, it was found that the Veteran's psychiatric disability would likely limit his ability to effectively and continuously perform simple, repetitive tasks and maintain concentration, persistence, and pace.  He was found to have moderate difficulties maintaining social functioning and concentration, persistence and pace.  

It was concluded that he might have some trouble relating to co-workers and supervisors continuing to interact with peers and co-workers or responding appropriately to supervision.

"Request for Employment Information in Connection with Claim for Disability Benefits" forms (VA Form 21-4192) dated in June 2006 were submitted by two of the Veteran's previous employers.  They reflect that the Veteran worked 40 hours a week in security from October 2003 to February 2005 and 30 hours a week in security from May 2005 to January 2006.  His first period of employment ended because the security department was eliminated and his second period of employment ended because a state certification was denied.

In a November 2006 statement, the Veteran's friend reported that he was socially isolated and that his temper prevented him from getting along with others.  He was paranoid, did not like being around other people, did not handle stress or changes in routine well, and experienced a hyperstartle response and visual hallucinations.  He did not follow written directions well and occasionally needed to be reminded about personal hygiene, but he did well with verbal instructions and was able to perform activities of daily living.

In her January 2007 examination report, Dr. Braxton opined that although the Veteran may have experienced difficulty maintaining concentration, persistence, and pace, it did not appear as if his psychiatric disability prevented him from performing simple, routine, and repetitive tasks.  He appeared somewhat self-sufficient personally, socially, and in regard to occupational endeavors and his self-sufficiency was likely to remain stable.

A February 2007 mental residual functional capacity assessment from SSA reflects that the Veteran experienced some moderate memory, concentration, and social problems.  Overall, he was quick tempered and extensive interpersonal interactions would be difficult, but he was able to understand and remember simple tasks, maintain the concentration, persistence, and pace required to perform routine, repetitive tasks, and adapt to changes and cope with stress in a low stress, low production work environment that required little personal interaction.

An August 2008 VA examination report indicates that the Veteran reported that he was unemployed and divorced.  His history of anxiety significantly impacted his ability to maintain steady employment and adversely affected his marriage.  The psychiatrist who conducted the examination opined that the Veteran appeared to have impairment across all levels of social and occupational functioning that stemmed from military service, but that his impairment did not appear to rise to the level that would render him completely unemployable.

The Veteran further reported that he experienced chronic anxiety, nightmares 2 to 3 times each week, mood swings, and vague auditory and visual hallucinations, but he denied any suicidal or homicidal ideation.  He had been divorced for 7 years after 28 years of marriage and had two children and two grandchildren.  He had been unemployed since 2006.  His most recent job was as an armed security guard with South East Protective Agency, but his license was not renewed.  Prior this employment, he worked at a newspaper company and at Motorola, but lost his jobs when the newspaper was sold and the Motorola plant was closed.

Examination revealed that the Veteran was casually dressed, had good eye contact, and had normal speech.  His mood was variable, his thought process was circumstantial, and his affect was constricted, but psychomotor was normal, thought content was without obsession or delusion, and there was no suicidal or homicidal ideation.  He was fully alert and oriented and insight and judgment were fair, but he reported occasional vague auditory and visual hallucinations.  The Veteran was diagnosed as having anxiety disorder NOS and a GAF score of 50 was assigned, indicative of serious impairment.  

A February 2009 decision from SSA reflects that the Veteran was granted SSA disability benefits due to his psychiatric disability and was determined to be disabled due to such disability since February 2006.  This decision was based on the Veteran's reports that he was unable to work due to PTSD and that he experienced symptoms such as difficulty sleeping, social anxiety, flashbacks, and nightmares.  The decision was also based on Dr. Lindgren's February 2005 letter and Dr. Smith's and Dr. Braxton's June 2006 and January 2007 examination reports, respectively. 

The GAF scores assigned during this period indicate that the Veteran has experienced major to moderate difficulties in social and occupational functioning due to his psychiatric symptoms and the majority of the GAF scores assigned reflect an inability to work.  However, although the evidence reflects that he is unemployed, the weight of the evidence indicates that that he is not unemployable due to his psychiatric disability and his symptoms most closely approximate the criteria for a 70 percent rating during this period.  

The Veteran has reported that he stopped working due to his psychiatric symptoms (e.g. a hyperstartle response, conflicts with supervisors, arguments with customers) and that he was unable to maintain employment because loud noises scared him, he experienced chronic paranoia, and he experienced interpersonal problems and insomnia.  He is competent to report his employment history, however his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.
 
Despite the Veteran's reports that he stopped working due to psychiatric symptoms, he has also reported that he lost his jobs due to such reasons as businesses being sold and closed.  As explained above, he provided conflicting statements during the June and July 2006 examinations with Dr. Smith and Dr. Barber as to the reason he had lost a job.  Furthermore, the June 2006 VA Forms 21-4192 reflect that the Veteran's most recent periods of employment  ended because the security department was eliminated at one business and a state security certification was denied for unspecified reasons.  

In light of the Veteran's inconsistent statements concerning the reasons for his unemployment and the objective evidence from his previous employers, the Board concludes that the Veteran's reports as to the causes of his unemployment are not credible.

Furthermore, although the evidence reflects that the Veteran's psychiatric symptoms caused problems with his employment; there are medical opinions that the Veteran nonetheless remains employable despite his psychiatric disability.  For example, Dr. Braxton's February 2007 examination report includes an opinion that although the Veteran may have experienced difficulty maintaining concentration, persistence, and pace, it did not appear as if his psychiatric disability prevented him from performing simple, routine, and repetitive tasks.  Specifically, he appeared somewhat self-sufficient personally, socially, and in regard to occupational endeavors and his self-sufficiency was likely to remain stable.

Also, the psychiatrist who conducted the August 2008 VA examination opined that the Veteran appeared to have impairment across all levels of social and occupational functioning,  but that his impairment did not appear to rise to the level that would render him completely unemployable.

Although the Veteran was granted SSA disability benefits in February 2009 and found to be disabled due to PTSD and depression, the Board finds that the SSA decision is of minimal probative weight for several reasons.  The decision was partially based on the Veteran's reports that he was unable to work due to his psychiatric symptoms.  However, as explained above, the Board has determined that the Veteran's reports as to the causes of his unemployment are not credible due to inconsistencies between his own reports and between his reports and the objective evidence received from his previous employers.  

The SSA decision was also based on Dr. Lindgren's February 2005 letter in which a GAF score indicative of major impairment was assigned and Dr. Lindgren opined that the Veteran was permanently disabled.  However, the Board has determined that the February 2005 letter is also not credible and of little probative weight because some statements made in the letter concerning the Veteran's psychiatric symptoms were inconsistent with those reported during the psychiatric evaluation conducted on the same date as the letter.  Also, despite a period of unemployment, the Veteran had obtained part time employment as of the date of the July 2005 VA examination and reported that he performed his jobs well despite his psychiatric disability.

Also, the SSA decision was based on Dr. Smith's and Dr. Braxton's June 2006 and January 2007 examination reports.  Although these reports reflect that the Veteran had employment difficulties due to his psychiatric disability, they do not reflect that there was total occupational impairment.  Although both Dr. Smith and Dr. Braxton found that the Veteran may have experienced difficulty maintaining concentration, persistence, and pace, Dr. Braxton opined that it did not appear as if his psychiatric disability prevented him from performing simple, routine, and repetitive tasks, and that he was self-sufficient in his occupational endeavors and that such self-sufficiency was likely to remain stable.  Similarly, Dr. Smith concluded that the Veteran's psychiatric disability limited his ability to effectively and continuously perform simple, repetitive tasks, but he did not indicate that the disability prevented such tasks.

Furthermore, the SSA decision did not take into account the opinion of the examiner who conducted the August 2008 VA examination that the Veteran's social and occupational functioning did not appear to rise to the level that would render him completely unemployable.

In light of these reasons, the Board concludes that the February 2009 SSA decision is minimally probative as to whether the Veteran's psychiatric disability causes total occupational impairment.

The Veteran does not demonstrate gross impairment in thought processes or communication or grossly inappropriate behavior, he has denied any suicidal or homicidal ideation, he is able to independently perform activities of daily living, and he is oriented to time and place.  Although hallucinations and memory problems have been reported, he is not in persistent danger of hurting himself or others and he does not experience memory loss for names of close relatives, own occupation, or name.  

More importantly, total social and occupational impairment was not been demonstrated during this period.  Dr. Smith's June 2006 examination report reveals that the Veteran went out to complete errands when certain locations were less crowded and that he had some military friends with whom he interacted.  He was found to have only moderate difficulties in maintaining social functioning during the July 2006 SSA psychiatric evaluations.  A March 2007 examination report from Goldsboro indicates that the Veteran socialized frequently.  Also, the weight of the evidence, including Dr. Braxton's February 2007 opinion and the opinion of the examiner who conducted the August 2008 VA examination, reveals that he would be able to obtain some employment despite his psychiatric disability.

A 100 percent rating for anxiety disorder NOS requires total occupational and social impairment.  The weight of the evidence is that he has not had total occupational and social impairment since February 13, 2006.  He has also not manifested most of the symptoms listed under the examples of a 100 percent disability.  Hence, it cannot be found that he meets or approximates the criteria for a 100 percent rating at any time since February 13, 2006 and an initial rating higher than 70 percent is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.130, DC 9413.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

The Veteran has reported that his psychiatric disability interfered with his ability to maintain employment and he is in receipt of SSA disability benefits for PTSD and depression.  Such evidence raises the question of entitlement to an extraschedular rating.  The symptoms of the Veteran's disability are intrusive thoughts, nightmares, anhedonia, social isolation, an impaired affect, sleep difficulties, irritability, hypervigilance, a hyperstartle response, depression, hallucinations, flashbacks, anxiety, impaired concentration and memory, and panic attacks.  These symptoms are contemplated by the rating criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran has been granted service connection for anxiety disorder NOS, rated 50 percent disabling from November 20, 2003 to February 12, 2006 and 70 percent disabling since February 13, 2006.  Because the Veteran's only service-connected disability was not rated 60 percent or more until February 13, 2006, he did not meet the percentage criteria for a TDIU laid out in 38 C.F.R. § 4.16(a) prior to that date. 

In any event, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling, 15 Vet. App. at 1.  Thus, the Board must determine whether the evidence shows that the Veteran's service-connected disability precluded gainful employment consistent with his education and occupational experience at any time during the appeal period.

VA treatment records dated from May 2001 to December 2004 reveal that the Veteran reported that he had worked in electronics most of his life.  He worked for various telecommunication companies, including Motorola from 1994 to 1998, at which time the company moved out of state.  He had also worked for 13 years in security at a VA Medical Center and in security at "EPA", but was laid off from that position.  Following his employment with Motorola he sporadically worked in various positions and obtained full time employment in security in November 2004.  He reported that his job was going well, that he was alert and vigilant, and that he performed his job well in spite of his psychiatric disability.  

In his November 2003 letter, Dr. Lindgren reported that the Veteran worked part time in security.  He opined that due to his psychiatric disability, the Veteran was moderately compromised in his ability to sustain work relationships.  Therefore, he was considered permanently disabled.

The April 2004 VA examination reports indicate that the Veteran reported that he was a high school graduate, completed one year at North Carolina Central University, and received an Associate degree in business at Durham College.  Following service, he worked for varying periods at a textile mill, as a warehouse truck driver, as a corrections officer, in shipping and receiving, and with Motorola.  He was currently working part time (24 hours a week) in security at a newspaper company.

In his February 2005 letter, Dr. Lindgren opined that the Veteran was moderately compromised in his ability to sustain social relationships and severely compromised in his ability to sustain work relationships due to his PTSD.  Thus, he was considered permanently disabled.

The July 2005 VA examination report reveals that the Veteran reported that following his full time employment with Motorola, he had worked part time (25 to 40 hours each week) for a newspaper for approximately a year and a half, but lost his job because the company was sold.  He was currently working 20 to 25 hours each week in security.

The June 2006 VA Forms 21-4192 and a November 2006 "Application for Increased Compensation Based on Unemployability"  form (VA Form 21-8940) reflect that the Veteran worked 30 to more than 40 hours a week in security and in electronic assembly for varying periods from April 1987 to January 2006 and that his highest monthly earnings ranged from $985 to $2,300.  His most recent jobs in security from October 2003 to February 2005 and from May 2005 to January 2006 ended because the security department was eliminated and a state certification was denied, respectively.

Dr. Smith's June 2006 examination report reveals that the Veteran reported that it was difficult for him to maintain a job because he felt that "he would hurt someone."  He had worked in various jobs involving packing, shipping, receiving, and disposing of hazardous chemicals, and was laid off from a security job at a newspaper company.  He most recently worked in security and was fired after 6 months without any explanation.  He had been unemployed since January 2006.  

Dr. Smith opined that the Veteran's psychiatric disability would likely limit his ability to effectively and continuously perform simple, repetitive tasks and maintain concentration, persistence, and pace.  Also, he would have difficulty continuing to interact with peers and co-workers or responding appropriately to supervision.

Dr. Barber's and Dr. Braxton's July 2006 psychiatric examination reports indicate that the Veteran reported that he had worked as a hazardous waste specialist, a shipping and receiving specialist, with Motorola from 1994 to 1998, and with security at a VA hospital.  He was fired from his job at the VA hospital because he had been charged twice with driving while intoxicated.  He had last worked as a security guard in February 2006.  He stopped working and was unable to maintain employment due to psychiatric symptoms (e.g. a hyperstartle response, conflicts with his supervisor, arguments with customers, chronic paranoia, insomnia).

Dr. Braxton opined that although the Veteran may have experienced difficulty maintaining concentration, persistence, and pace, it did not appear as if his psychiatric disability prevented him from performing simple, routine, and repetitive tasks.  He appeared somewhat self-sufficient personally, socially, and in regard to occupational endeavors and his self-sufficiency was likely to remain stable.

The August 2008 VA examination report reveals that the Veteran reported that he had been unemployed since 2006 and that his history of anxiety significantly impacted his ability to maintain steady employment.  His most recent job was as an armed security guard with South East Protective Agency, but his license was not renewed.  Prior this employment, he worked at a newspaper company and at Motorola, but he lost his jobs when the newspaper was sold and the Motorola plant was closed.

The psychiatrist who conducted the August 2008 VA examination opined that the Veteran appeared to have impairment across all levels of social and occupational functioning that stemmed from military service,  but that his impairment did not appear to rise to the level that would render him completely unemployable.

The Veteran was granted SSA disability benefits in February 2009 and found to be disabled due to PTSD and depression since February 2006.

The record reflects that following service the Veteran worked for varying periods at a textile mill, as a warehouse truck driver, as a corrections officer, in shipping and receiving, as a hazardous waste specialist, with various telecommunication companies, and in security.  He most recently worked in security with a private security company and has been unemployed since 2006.  

As explained above, although the Veteran has reported that he stopped working and that he has been unable to maintain employment due to his psychiatric symptoms, and he is competent to make such statements, the Board has deemed such statements as not credible because other statements by the Veteran and the objective evidence reflect that he was reportedly able to work well despite his psychiatric symptoms and he lost his jobs due to such reasons as businesses being sold and closed and driving while intoxicated.  

For example, the November 2004 VA psychology vocational rehabilitation note indicates that he reported that he was alert and vigilant and that he did a good job in spite of his psychiatric symptoms.  Also, the June 2006 VA Forms 21-4192 indicate that his most recent periods of employment  ended because the security department was eliminated at one business and a state security certification was denied for unspecified reasons.  

Despite the fact that the Veteran has reported problems with employment due to his psychiatric symptoms, he has reportedly been unemployed since 2006, and he has been assigned GAF scores indicative of an inability to keep a job, the weight of the evidence reflects that his service-connected anxiety disorder NOS does not, by itself, preclude him from securing or following substantially gainful employment.  

Specifically, Dr. Braxton's July 2006 opinion and the opinion of the examiner who conducted the August 2008 VA examination reveal that although the Veteran's psychiatric disability caused some level of occupational impairment, he was still able to perform simple, routine, and repetitive tasks, he maintained a stable level of self-sufficiency in regard to his occupational endeavors, and his psychiatric impairment was not otherwise severe enough to render him completely unemployable.

Furthermore, as explained above, Dr. Lindgren's November 2003 and February 2005 letters and the February 2009 SSA decision are of little probative weight with regard to the Veteran's employability.  Although, Dr. Lindgren opined in his November 2003 letter that the Veteran was permanently disabled and he assigned a GAF score of 40 (indicative of an inability to work), the Veteran was employed part time at the time of the examination and Dr. Lindgren concluded that he was only moderately compromised in his ability to sustain work relationships.  

His February 2005 opinion that the Veteran was severely compromised in his ability to sustain work relationships and his assignment of a GAF score of 37 are inconsistent with the fact that the Veteran was still able to obtain employment following the date of the February 2005 letter and the Veteran's own previous report that his psychiatric disability did not affect his ability to perform his job.  Also, some of the clinical findings reported in the February 2005 letter are inconsistent with findings reported in the psychiatric examination report dated the same day as the letter.  

Furthermore, the February 2009 SSA decision was based on the Veteran's reports as to his employability that have been deemed not credible, Dr. Lindgren's February 2005 letter which is also not credible and of minimal probative weight, and the SSA evaluations which reflect that the Veteran's psychiatric symptoms did not prevent him from performing certain tasks essential for employment and did not otherwise indicate that he was unemployable due to his psychiatric symptoms.  Furthermore, the SSA decision did not take into account the opinion of the examiner who conducted the August 2008 VA examination.  

There is no indication in the record that the Veteran's periods of employment paid less than the poverty rate for one person or that his employment was sheltered. Hence, his employment cannot be considered to have been marginal.  See 38 C.F.R. § 4.16(a).

In sum, the weight of the evidence is against a finding that the Veteran's service-connected anxiety disorder NOS, by itself, prevents him from securing or following substantially gainful employment consistent with his education and occupational experience.  Therefore, a referral of the Veteran's claim to VA's Director of C&P for consideration of entitlement to a TDIU under 38 C.F.R. § 4.16(b) for the period prior to February 13, 2006 is not warranted.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to an initial rating higher than 50 percent, prior to February 13, 2006, and an initial rating higher than 70 percent since that date, for anxiety disorder NOS, is denied.

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


